Citation Nr: 1549787	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from March 1988 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for migraine headaches and assigned a 30 percent rating.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

In April 2015, the RO denied service connection for hypertension and anal incontinence.  In June 2015, the Veteran submitted a notice of disagreement regarding the denial of service connection for anal incontinence.  Information in the Veterans Appeals Control and Locator System (VACOLS) shows the notice of disagreement is pending and thus, the Board declines to remand the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the initial 30 percent rating assigned for migraine headaches does not adequately reflect the severity of her disability.  On review, additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2015).  

The April 2014 statement of the case indicates that treatment records from the VA Medical Center (VAMC) in Augusta were reviewed electronically.  It does not appear these records were added to the electronic folder at that time and the Board is unable to determine what records were actually reviewed.  In the May 2014 VA Form 9, the Veteran asked VA to review medical records from VAMC Augusta.  The appeal was certified to the Board in June 2014.  Thereafter, and in connection with another pending claim, VA medical records were added to the VBMS folder.  These are dated from approximately March 2002 to November 2014.  As these records are relevant to the appeal, they must be considered on remand.  Updated records should also be obtained.  

In her VA Form 9, the Veteran stated that she has migraines 5-6 times a month where she is not able to go to work or has to take medication to try and do the job.  In support of her claim, the Veteran submitted leave request records covering the period from approximately December 2011 to July 2012.  The Veteran should be provided an opportunity to submit additional leave records or other evidence of economic inadaptability.  

Finally, the Veteran most recently underwent a VA examination in November 2012.  VA records dated in 2014 indicate that she has tried several medications and was seeking alternative treatments.  Given the length of time since the examination and medical evidence arguably suggesting increased disability, a current VA examination is needed.  See 38 C.F.R. § 3.327 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VAMC in Augusta, Georgia for the period from November 2014 to the present.  

2.  Contact the Veteran and give her an opportunity to submit additional evidence regarding the frequency of her migraine headaches and the impact on employment.  Such evidence may include, but is not limited to, leave records for the period from July 2012 to the present.  

3.  Thereafter, schedule a VA examination to determine the current severity of the Veteran's migraine headaches.  The electronic claims folder must be available for review.  

In accordance with the latest worksheet for rating migraine headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner is also requested to describe any occupational impairment associated with the headaches.  
A complete rationale must be provided for any opinion offered.

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  All evidence added to the record since the April 2014 statement of the case should be considered.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




